Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-2, 5-11, and 14-24 have been examined in this application.
	The filling date of this application number recited above is 01 March 2019. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filing date as the priority date.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 11, 15-17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan et al. (U.S. 2018/0247312), in view of Lim et al. (U.S. 2019/0205885), in view of Gomez et al. (U.S. 2019/0354982), and in view of Wiesman (U.S. 2017/0193516).

As per Claims 1, 11, and 17, Loganathan discloses a method comprising (See Figures 4 and 5 and [0092-0099] regarding the hardware components of the system, which includes a processor, memory, and non-transitory tangible computer readable storage medium):
retrieving, by the processor via the computer network and from the user computing device, one or more settings associated with the user computing device ([0039] “In many embodiments, workflow 200 can continue with a block 213 of device data collector 122 collecting device data from mobile device 120 … Some data attributes for mobile device 120 can include, for example, a permanent device identifier, hardware tags, software tags, cell tower identifier, Wi-Fi network identifier and name, device location, mobile phone number pulled from user device 120, device name, screen resolution, crimeware (e.g., location spoofer) detection, malware detection, device fingerprint, IP (Internet Protocol) address, time zone, operating system, botnet signals, replay signals, data tampering, IP proxy, and/or other suitable information”); and
executing, by the processor, a payment risk analysis on the payment request based on the one or more settings associated with the user computing device ([0061] “In several embodiments, various different types of risk rules can be used in various models”), and wherein the payment risk analysis analyzes … the one or more settings of the user computing device ([0065] “Integrity, which can involve determining if there is anything that makes the client device or anything else more susceptible to being victimized or more likely to be a fraudster (e.g., malware, crimeware, root, jailbreak)” and also [0066] “Obfuscation, which can involve determining if the user (e.g., 110 (FIGS. 1-2)) is actively trying to hide or change data (e.g., location spoofing, proxying IP, spoofing user agent)”), historical transaction fraud data ([0062] “Negative lists/watch lists/blacklists, which can involve watching for risk signals associated with past fraud (e.g., mobile device (e.g., 120 (FIGS. 1-2)), IP address, email address, phone number, alias, etc.)” and also [0064] “Familiarity, which can involve determining if a risk signal has been associated with an account in the past, especially past good behavior (e.g., the same alias made good transactions on this user account three months ago)”), and non-device related attributes to determine a risk assessment associated with the user computing device ([0063] “Velocities, which can involve counts of activity with a common anchor point or risk signal, which in some rules can be within a fixed period of time, which can show a likelihood of suspicious activity (e.g., same device registering for three user accounts within two hours)” and [0067] “Behavioral/Combinations, which can involve determining when certain patterns or sets of features are associated with higher risk (e.g., the user just registered and is immediately attempting to send a payment is over $800)” and [0068] “Other Risk Rules, which can involve other types of rules, such as determining mismatches, anomalies, etc., that are inconsistent with genuine user behavior, inconsistent with other data, or are artifacts of a fraud attack (battery plugged in/100%, no accelerometer movement, bot or script detected, foreign carrier network, etc.”) … the method further comprises:
transmitting, by the processor a debit pull to a sender bank indicated in the sender data to debit the payment amount from the sender account indicated in the sender data, and transmitting, by the processor a credit push to a receiver bank indicated in the receiver data to credit the payment amount to a receiver account indicated in the receiver data ([0021] “In several embodiments, to setup mobile payment application 121, user 110 of mobile device 120 can add one or more underlying financial accounts, such as checking accounts, savings accounts, credit card accounts, or debit card accounts, to mobile payment application … After the financial account has been provisioned to mobile payment application 121, mobile payment application 121 can be used to perform financial transactions, such as sending funds from the underlying financial account and/or receiving funds to the underlying financial account” and see also [0030] “sending funds, including, for example, executing a funds transfer outbound from a financial account using a user account” and [0031] “receiving funds, including, for example, receiving funds to a valid financial account”) … the method further comprises:
transmitting, by the processor, an authentication challenge ([0084] “In many embodiments, when the disposition is outsort, workflow 200 can continue with a block 220 of authentication system 150 performing additional outsort activity. In several embodiments, outsort activity can seek higher levels of proof to authenticate the attempted action. As an example of outsort activity, a challenge can be issued to user 110, such as seeking bank credentials, sending a push alert seeking approval to a previously trusted device, sending an out-of-band message, such as through a fortified SMS (short message service) text message exchange or email, validating and/or re-entering card data (e.g., PAN (primary account number) and CVV2)”);
receiving, by the processor, an authentication challenge response based on the authentication challenge ([0084] “In many embodiments, the status of the attempted action can be shown as “pending” during the outsort activity. In several embodiments, after the challenge or investigation …” and also [0113] “In many embodiments, the disposition can be changed from outsort to accept or decline, based on the additional information obtained during the outsort activity” which teaches of receiving the authentication response in order to provide a result of the authentication); and
validating, by the processor, the authentication challenge response by comparing the authentication challenge to the authentication challenge response ([0084] “In many embodiments, the status of the attempted action can be shown as “pending” during the outsort activity. In several embodiments, after the challenge or investigation …” and also [0113] “In many embodiments, the disposition can be changed from outsort to accept or decline, based on the additional information obtained during the outsort activity”) … the method further comprises declining, by the processor, the payment request ([0084] “In several embodiments, after the challenge or investigation, the attempted action can be approved (allowed) or declined (rejected)” and also [0115] “In several embodiments, method 600 further optionally can include, after block 610 or block 611, a block 613 of providing, based on the disposition, an rejection of the activity initiated by the user”).

Although Loganathan teaches of performing a payment risk analysis on the payment request based on the received data (e.g. device settings, historical data, non-device related attributes), it does not seem to explicitly disclose that the payment risk analysis is analyzed with a machine learning model. However, Lim teaches:
wherein the payment risk analysis analyzes with a machine learning model ([0009] “Provided are methods utilized for a machine learning engine for fraud detection following link selection” and [0063] “Machine learning process 1200 may then be executed to update and perform machine learning based on fraud assessments and related data for a digital gift card access request and/or use”, see also Figure 4) the one or more settings of the user computing device ([0069] “At step 402, in response to receiving a navigation event associated with the selectable navigation link for the digital gift card, first data associated with a first device for a claimer of a digital gift card is accessed … The first data may comprise browser data for the first device including a session IP address, browser language, browser type, browser version, browser input, or a location, as well as customer information for the claimer and user restrictions on the claimer”), historical transaction fraud data ([0072] “Updating the fraud assessment engine may comprise executing a machine learning process of the fraud assessment engine and revising parameters of the fraud assessment engine for determining a plurality of fraud assessments including the first fraud assessment using the machine learning process and past fraudulent transaction indications”), and non-device related attributes to determine a risk assessment associated with the user computing device ([0070] “At step 404, a first fraud assessment is determined for the redemption of the value by the first device based on the account data and the digital gift card. The account may correspond to an email address, and the account information may comprise at least one of a number of transactions made using the email address ... a number of days between establishment of the pre-purchased value and the selection of the link ... an authentication risk score”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize machine learning for risk analysis as in Lim in the system executing the method of Loganathan, wherein Loganathan teaches of performing payment risk analysis based on the received payment request and Lim discloses a specific embodiment of a payment request (e.g. gift card redemption, which can be interpreted as a method of payment by the sender providing a gift card to the receiver to be redeemed), with the motivation of offering to increase the accuracy or correctness of the fraud risk or assessment and reduce the fraudulent use of gift cards, as disclosed [0076] “Thus, a machine learning process of the fraud assessment or machine learning engine may be executed to update the machine learning engine based on the accuracy or correctness of the fraud risk or assessment ...  As such, fraudulent use of digital or electronic gift or funding cards can be reduced, as risk assessment is also done at the time the card is attempted to be used, using machine learning that updates the process for assessment based on previous correct or incorrect assessments” as taught by Lim over that of Loganathan.

Loganathan may not explicitly disclose, but Gomez teaches:
receiving, by a processor via a computer network and from a user computing device, a payment request wherein the payment request comprises sender data, receiver data, and a payment amount ([0041] “With initial reference to FIGS. 1 and 2, in accordance with one embodiment, a wire transfer (i.e. money transfer transactions) can be initiated when a remitter approaches an agent to request 20 a money transfer … At step 22 the agent intakes basic information about the remitter, such as name, address and phone number, as well as the amount of the proposed transfer. The agent enters this information into its own system—a remote agent system 24—which communicates the information to the money transfer organization's system 30”);
wherein when the risk assessment indicates a low risk that the user computing device is a fraudulent computing device ([0008] “Agents that are statistical outliers relative to other agents can be identified as being at high risk, while other agents can be classified as medium or low risk depending on the analysis” and see also [0113] “a risk parameter calculation whose number of standard deviations from the average is less than the value at which the second slider 234 is set is defined as being “low risk””);
wherein when the risk assessment indicates a medium risk that the user computing device is a fraudulent computing device ([0008] “Agents that are statistical outliers relative to other agents can be identified as being at high risk, while other agents can be classified as medium or low risk depending on the analysis” and see also [0113] “a risk parameter calculation whose number of standard deviations from the average lies between the values at which the first and second sliders 232, 234 are set is defined as being “medium risk””); and
wherein when the risk assessment indicates a high risk that the user computing device is a fraudulent computing device ([0008] “Agents that are statistical outliers relative to other agents can be identified as being at high risk, while other agents can be classified as medium or low risk depending on the analysis” and see also [0113] “primary risk parameter calculation whose number of standard deviations from the average is greater than the value at which the first slider 232 is set is thus defined as being “high risk””).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize receiving payment request data, and determining risk levels based on the risk assessment as in Gomez to [0002] provide analysis and detection of potential misuse of wire transfers and identification of risks associated with a wire transfer service in the system executing the method of Loganathan with the motivation of offering to provide [0006] “an efficient system and method for identifying possible abuses of the money transfer system, and more fully investigating such possible abuses” and to [0007] save time by utilizing automated analysis tool as taught by Gomez over that of Loganathan.

Although Gomez teaches of indicating risk levels (e.g. low, medium, high) based on the risk assessment, it does not teach that the risk levels can also be indicated based on whether the sender account comprises sufficient or insufficient funds, as the claim limitations recite that the risk assessment indicates a risk level or determines sufficient funds. Thus, Loganathan may not explicitly disclose, but Wiesman teaches:
 wherein when the risk assessment indicates a low risk that the user computing device is a fraudulent computing device or that a sender account comprises sufficient funds to complete the payment request based on the payment amount ([0026] “The payment network responds with a response back to the merchant, or back to the sender of the request with a result that indicates whether or not this cardholder is for example, “highly trusted”, “trusted”, “don't know enough to trust”, or “known to be a risk”” wherein [0034] “Using a payment network 28, computers of merchant bank 26 or merchant processor will communicate with computers of an issuer bank 30 to determine whether cardholder's 22 account 32 is in good standing and whether the purchase is covered by cardholder's 22 available credit line. Based on these determinations, the request for authorization will be declined or accepted”);
wherein when the risk assessment indicates a medium risk that the user computing device is a fraudulent computing device or that the sender account comprises insufficient funds to complete the payment request based on the payment amount ([0026] “The payment network responds with a response back to the merchant, or back to the sender of the request with a result that indicates whether or not this cardholder is for example, “highly trusted”, “trusted”, “don't know enough to trust”, or “known to be a risk”” wherein [0034] “Using a payment network 28, computers of merchant bank 26 or merchant processor will communicate with computers of an issuer bank 30 to determine whether cardholder's 22 account 32 is in good standing and whether the purchase is covered by cardholder's 22 available credit line. Based on these determinations, the request for authorization will be declined or accepted”); and
wherein when the risk assessment indicates a high risk that the user computing device is a fraudulent computing device or that the sender account comprises insufficient funds to complete the payment request based on the payment amount, the method further comprises declining, by the processor, the payment request ([0026] “The payment network responds with a response back to the merchant, or back to the sender of the request with a result that indicates whether or not this cardholder is for example, “highly trusted”, “trusted”, “don't know enough to trust”, or “known to be a risk”” wherein [0034] “Using a payment network 28, computers of merchant bank 26 or merchant processor will communicate with computers of an issuer bank 30 to determine whether cardholder's 22 account 32 is in good standing and whether the purchase is covered by cardholder's 22 available credit line. Based on these determinations, the request for authorization will be declined or accepted”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize risk assessment based on determining the cardholder’s available credit line (e.g. sufficient or insufficient funds) as in Wiesman to [0011] provide a risk-based decisioning system for creating an assurance level based on authentication data attributes in the system executing the method of Loganathan with the motivation of offering to [0009] “improve the ability to determine a risk of fraud and trustworthiness of the account information using device fingerprints in combination with other message attributes” as taught by Wiesman over that of Loganathan.

As per claims 6 and 15, Loganathan teaches the method of claim 1 and the system of claim 11, wherein the executing the payment risk analysis comprises:
determining, by the processor, the risk assessment by comparing the one or more settings associated with the user device to device data characteristics known to originate from fraudulent sources ([0062] “Negative lists/watch lists/blacklists, which can involve watching for risk signals associated with past fraud (e.g., mobile device (e.g., 120 (FIGS. 1-2)), IP address, email address, phone number, alias, etc.)” and [0064] “Familiarity, which can involve determining if a risk signal has been associated with an account in the past, especially past good behavior (e.g., the same alias made good transactions on this user account three months ago)”).

As per claims 7 and 16, Loganathan may not explicitly disclose, but Gomez teaches the method of claim 1 and the system of claim 11, further comprising assigning, by the processor, a unique identifier to the payment request ([0089] “Detailed information regarding each triggering transaction can be provided in the transactions section 166, including date of transaction, source of transaction, transaction number, origin country, case number, send currency, send money amount, destination money amount, destination currency, global ID number, full name, and address” which is obvious that each transaction request, as discussed in [0041-0042], has a unique transaction number associated with each request).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize unique identifier assigned to the payment request as in Gomez to [0002] provide analysis and detection of potential misuse of wire transfers and identification of risks associated with a wire transfer service in the system executing the method of Loganathan with the motivation of offering to provide [0006] “an efficient system and method for identifying possible abuses of the money transfer system, and more fully investigating such possible abuses” and to [0007] save time by utilizing automated analysis tool as taught by Gomez over that of Loganathan.

As per claim 8, Loganathan teaches the method of claim 7, wherein the unique identifier comprises a legacy identifier compatible with a legacy payment system, and wherein the legacy identifier comprises a checking account number, a savings account number, a credit card number, a commercial account number a commercial charge card number, or a direct deposit account number ([0021] “In several embodiments, to setup mobile payment application 121, user 110 of mobile device 120 can add one or more underlying financial accounts, such as checking accounts, savings accounts, credit card accounts, or debit card accounts, to mobile payment application 121 by uploading account information (e.g., card number, account number, etc.) for the one or more financial accounts through mobile payment application 121 to application server 130”).

As per claim 9, Loganathan teaches the method of claim 1, further comprising approving, by the processor, the payment request in response to receiving a debit notification from the sender bank and a credit notification from the receiver bank ([0084] “As another example of outsort activity, a fraud investigator can perform a further review of the transaction or attempted action, including the parties involved, the devices (e.g., mobile device 120), etc. In some instances, for example, the fraud investigator can contact user 110 and/or the purported user through previously verified devices. In many embodiments, the status of the attempted action can be shown as “pending” during the outsort activity. In several embodiments, after the challenge or investigation, the attempted action can be approved (allowed) or declined (rejected)”).

As per claim 20, Loganathan teaches the article of manufacture of claim 17, wherein the executing the payment risk analysis comprises:
validating, by the processor, sender bank data from the sender data, wherein the sender bank data is validated by verifying sender bank login information from the sender bank data … ([0019] “In many embodiments, user 110 can interact with mobile payment application 121 to create a login and/or password for using mobile payment application 121 or one or more of the services included therein, login to a previously created account, provision a financial account, set up and/or change a user profile, send and/or receive funds, and/or perform other suitable activities”);
capturing, by the processor, a user computing device characteristic from a user device ([0039] “In many embodiments, workflow 200 can continue with a block 213 of device data collector 122 collecting device data from mobile device 120 … Some data attributes for mobile device 120 can include, for example, a permanent device identifier, hardware tags, software tags, cell tower identifier, Wi-Fi network identifier and name, device location, mobile phone number pulled from user device 120, device name, screen resolution, crimeware (e.g., location spoofer) detection, malware detection, device fingerprint, IP (Internet Protocol) address, time zone, operating system, botnet signals, replay signals, data tampering, IP proxy, and/or other suitable information”);
comparing, by the processor, the one or more settings associated with the user device to device data characteristics known to originate from fraudulent sources ([0051] “In many embodiments, at the outset, the risk rules can be weighted according to SME experience. In several embodiments, the rules and/or weightings can be updated using data-driven modification based on information about true fraud events that occur For example, application server 130, authentication system 150, and/or risk determination system 170 can receive transaction-level feedback from various financial institutions (e.g., 160 (FIG. 1)) regarding fraudulent transactions and blocked attempts. For example, bank-contributed fraud performance data can include true fraud data (e.g., data about actual frauds that occurred)” and see also the various risk assessments performed in [0061-0068]); and
determining, by the processor, the risk assessment based on at least one of the validated sender bank data or a result of the compared one or more settings to the device data characteristics ([0051] “This fraud feedback data can be used to shut down fraudulently opened accounts, re-credential compromised but otherwise legitimate accounts, build out negative watch lists for risk signals and/or other attributes associated with fraud (e.g., mobile devices (e.g., 120), MNO identifiers, Wi-Fi networks, etc.), monitor and/or tune system rules, risk models, and/or risk rules, and/or identify and respond to fraud modi operandi (MOs)”).

Loganathan may not explicitly disclose, but Wiesman teaches:
validating that the sender account comprises sufficient funds to complete the payment request based on the payment amount ([0034] “Using a payment network 28, computers of merchant bank 26 or merchant processor will communicate with computers of an issuer bank 30 to determine whether cardholder's 22 account 32 is in good standing and whether the purchase is covered by cardholder's 22 available credit line. Based on these determinations, the request for authorization will be declined or accepted”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize risk assessment based on determining the cardholder’s available credit line (e.g. sufficient or insufficient funds) as in Wiesman to [0011] provide a risk-based decisioning system for creating an assurance level based on authentication data attributes in the system executing the method of Loganathan with the motivation of offering to [0009] “improve the ability to determine a risk of fraud and trustworthiness of the account information using device fingerprints in combination with other message attributes” as taught by Wiesman over that of Loganathan.

As per claims 21 and 23, Loganathan teaches the method of claim 1 and the system of claim 11, … determining that a user of the user device is possibly not an owner of the user device ([0022] “Mobile network operators (e.g., 140) can manage mobile network services accounts for mobile devices (e.g., 120), and generally have information about the ownership and status of a mobile device (e.g., 120)” by which the risk assessment performed, as disclosed in [0051], would indicate the ownership of the mobile device from potential fraud, as disclosed [0069] “In many embodiments, if the score is above a defined threshold (e.g., decline threshold) the attempted action can be declined for potential fraud. In several embodiments, transactional fraud feedback data can subsequently be received, which can be matched into transactions for adjusting/tuning of individual rules to true fraud, and seeding blacklists with risk signals (e.g., mobile devices (e.g., 120 (FIGS. 1-2), IP Addresses, etc.) belonging to fraudsters. In a number of embodiments, the “levers and knobs” of the risk model that allow it to be tuned and/or calibrated for improving possible detection are the set of risk rules included, the risk points/scores/weights, thresholds for each risk rule, and the thresholds for the overall model. The weights can indicate a relative riskiness of an attempted action”).

Loganathan may not explicitly disclose, but Wiesman teaches:
wherein the medium risk is determined for the payment risk by validating that the sender account comprises sufficient funds to complete the payment request based on the payment amount … ([0026] “The payment network responds with a response back to the merchant, or back to the sender of the request with a result that indicates whether or not this cardholder is for example, “highly trusted”, “trusted”, “don't know enough to trust”, or “known to be a risk”” wherein [0034] “Using a payment network 28, computers of merchant bank 26 or merchant processor will communicate with computers of an issuer bank 30 to determine whether cardholder's 22 account 32 is in good standing and whether the purchase is covered by cardholder's 22 available credit line. Based on these determinations, the request for authorization will be declined or accepted”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize risk assessment based on determining the cardholder’s available credit line (e.g. sufficient or insufficient funds) as in Wiesman to [0011] provide a risk-based decisioning system for creating an assurance level based on authentication data attributes in the system executing the method of Loganathan with the motivation of offering to [0009] “improve the ability to determine a risk of fraud and trustworthiness of the account information using device fingerprints in combination with other message attributes” as taught by Wiesman over that of Loganathan.

As per claims 22 and 24, Loganathan may not explicitly disclose, but Wiesman teaches the method of claim 1 and the system of claim 11, wherein the medium risk is determined for the payment risk by validating that the sender account comprises sufficient funds to complete the payment request based on the payment amount and determining that the payment request is possibly fraudulent ([0026] “The payment network responds with a response back to the merchant, or back to the sender of the request with a result that indicates whether or not this cardholder is for example, “highly trusted”, “trusted”, “don't know enough to trust”, or “known to be a risk”” wherein [0034] “Using a payment network 28, computers of merchant bank 26 or merchant processor will communicate with computers of an issuer bank 30 to determine whether cardholder's 22 account 32 is in good standing and whether the purchase is covered by cardholder's 22 available credit line. Based on these determinations, the request for authorization will be declined or accepted”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize risk assessment based on determining the cardholder’s available credit line (e.g. sufficient or insufficient funds) as in Wiesman to [0011] provide a risk-based decisioning system for creating an assurance level based on authentication data attributes in the system executing the method of Loganathan with the motivation of offering to [0009] “improve the ability to determine a risk of fraud and trustworthiness of the account information using device fingerprints in combination with other message attributes” as taught by Wiesman over that of Loganathan.

Claims 2, 5, 10, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loganathan, in view of Lim, in view of Gomez, in view of Wiesman, and in further view of Gilliam (U.S. 2016/0321625).

As per claim 2, Loganathan may not explicitly disclose, but Gilliam teaches the method of claim 1, wherein the debit pull and the credit push are transmitted simultaneously or near simultaneously ([0070] “As another example, the rules engine 188 may be used to configure the payment channel used to send funds to a recipient (e.g., ACH transfer, credit card network, PayPal network, printed and mailed check, and so on). As another example, the rules engine 188 may be used to configure the speed with which funds are transferred to the recipient (e.g., instantaneous, same day, overnight, 2-day payment, and so on)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize customizing the speed of fund transfer, including instantaneous fund transfer as in Gilliam, to provide securely transferring funds over an electronic money transfer network [0005] in the system executing the method of Loganathan, with the motivation of offering to [0004] cost-effectively transfer money over electronic money transfer networks to individuals, particularly those individuals who lack access to the payment systems of financial institutions as taught by Gilliam over that of Loganathan.

As per claims 5 and 14, Loganathan may not explicitly disclose, but Gilliam teaches the method of claim 1 and the system of claim 11, wherein the executing the payment risk analysis comprises validating, by the processor, sender bank data from the sender data, wherein the sender bank data is validated by verifying sender bank login information from the sender bank data and validating that the sender account comprises sufficient funds to complete the payment request based on the payment amount ([0045] “Users may register their information with the information directory 128 prior to any financial transaction. A user may be added to the information directory 128 upon registering for the funds transfer system 100 through the bank computer system 120. Upon registration, a new entry may be created for the newly registered user in a database that implements the information directory 128 … The information directory 128 may also generate or otherwise associate an identifier that is securely maintained and that is used to identify the user in the information directory 128 … In addition to the public identifier(s) (e.g., phone numbers, e-mail addresses, and so on), the private identifier (e.g., database UID), other information may also be stored in the database entry, such as account information (account numbers, routing numbers, etc.) for accounts held by the user at the bank and user preferences” and [0136] “In one implementation, to make the payment even quicker, the sending bank may not withdraw funds from the sender's account until after the recipient's account has been funded. The sending bank may however restrict a sender from choosing to send more money than available in the sender's account. This way, the sending back is assured that the sender's account has enough funds to pay back the sending bank”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize validating the login information and sufficient fund amount as in Gilliam, to provide securely transferring funds over an electronic money transfer network [0005] in the system executing the method of Loganathan, with the motivation of offering to [0004] cost-effectively transfer money over electronic money transfer networks to individuals, particularly those individuals who lack access to the payment systems of financial institutions as taught by Gilliam over that of Loganathan.

As per claim 10, Loganathan may not explicitly disclose, but Gilliam teaches the method of claim 9, wherein the payment request is initiated between a customer and a merchant as payment for a transaction, and wherein in response to the debit pull and the credit push being transmitted the merchant completes the transaction with the customer ([0039] “Such screens may also be used to prompt the user to provide information regarding the amount of the funds and the identity of the merchant or individual that is to receive the funds” and also [0051] “In one implementation (e.g., where the recipient is a bricks-and-mortar merchant), the recipient computer system 130 may include point of sale devices (e.g., cash register systems) that are equipped to electronically obtain public token information from customers”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the transaction between a customer and a merchant as in Gilliam, to provide securely transferring funds over an electronic money transfer network [0005] in the system executing the method of Loganathan, with the motivation of offering to [0004] cost-effectively transfer money over electronic money transfer networks to individuals, particularly those individuals who lack access to the payment systems of financial institutions as taught by Gilliam over that of Loganathan.

As per claim 18, Loganathan may not explicitly disclose, but Gilliam teaches the article of manufacture of claim 17, wherein the debit pull is transmitted at a first time and the credit push is transmitted at a second time, and wherein the first time is the same or proximate the second time ([0070] “As another example, the rules engine 188 may be used to configure the payment channel used to send funds to a recipient (e.g., ACH transfer, credit card network, PayPal network, printed and mailed check, and so on). As another example, the rules engine 188 may be used to configure the speed with which funds are transferred to the recipient (e.g., instantaneous, same day, overnight, 2-day payment, and so on)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize customizing the speed of fund transfer, including instantaneous fund transfer as in Gilliam, to provide securely transferring funds over an electronic money transfer network [0005] in the system executing the method of Loganathan, with the motivation of offering to [0004] cost-effectively transfer money over electronic money transfer networks to individuals, particularly those individuals who lack access to the payment systems of financial institutions as taught by Gilliam over that of Loganathan.

As per claim 19, Loganathan may not explicitly disclose, but Gilliam teaches the article of manufacture of claim 18, further comprising approving, by the processor, the payment request in response to transmitting the debit pull and the credit push, wherein in response to the payment request being approved the credited payment amount is available for use by a receiver associated with the receiver account ([0072] “The account processing logic 154 may be configured to generate a report showing the funds received in connection with each token (thereby showing, for example, which tenants have paid in a given month and which tenants have not paid in a given month) … The account processing logic 154 may then be configured to compare the amount actually received with the expected monthly payment to ensure that the tenant has paid completely and to track overall account status of the tenant” and see also [0073] “The account processing logic 154 may then generate a report showing the funds that have been received from various ones of the other users in connection with that token” and [0076] “Referring to FIGS. 3A and 3B, FIGS. 3A and 3B illustrate a process in which the funds may be received by a registered or unregistered recipient according to an example implementation. In FIGS. 3A and 3B, a fund transfer message is received from a sender at the sender bank computer system 120 and propagates to the recipient bank computer system, where it causes funds to be deposited in to the account of a recipient” which are all indications that the funds have been received and are ready to be used by the receiver).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the approval of transferring funds received by the receiver as in Gilliam, to provide securely transferring funds over an electronic money transfer network [0005] in the system executing the method of Loganathan, with the motivation of offering to [0004] cost-effectively transfer money over electronic money transfer networks to individuals, particularly those individuals who lack access to the payment systems of financial institutions as taught by Gilliam over that of Loganathan.

Response to Arguments
Applicant’s arguments, see pages 10 to 14, filed 15 February 2022, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vinay (U.S. 11,238,528) discloses a system for analyzing risk using machine learning models may be trained using a data set to generate a risk assessment model that is optimized for metrics commonly used in for financial risk evaluation.
Kumar et al. (U.S. 2020/0005310) discloses a machine learning engine for fraud detection related to cross-location online transaction processing may be trained using artificial intelligence techniques and used according to techniques discussed.
Manapat et al. (U.S. 10,867,303) discloses systems, methods, and apparatuses for implementing user customizable risk management tools with statistical modeling and a recommendation engine within a computing environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697